699-/5
                                    ELECTRONIC RECORD




COA #       06-14-00097-CR                         OFFENSE:        29.03


            Willie Frank Jackson v. The State
STYLE:      ofTexas                                COUNTY:         Hunt

COA DISPOSITION:         Affirmed                  TRIAL COURT:    354th District Court


DATE: 05/15/15                       Publish: No   TC CASE #:      29,295




                          IN THE COURT OF CRIMINAL APPEALS



           Willie Frank Jackson v. The State of
STYLE:     Texas                                                            (cM-l$
           ?ko S£                      Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

         %gf(J$&1>                                      JUDGE:

DATE: Oi/U/^OLT                                         SIGNED:                           PC:

JUDGE:      tiSA Uds4^~                                 PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                               ELECTRONIC RECORD